The Chancellor.
This is a suit for damages brought by Walsh against the company. The ground of action is that he having bought a ticket entitling him to a passage on a train over the company’s road from Newark to Orange, was, while on such passage, compelled by the conductor, under threat of violence, to leave the train before he arrived at Orange. The reason given by the conductor was that Walsh’s ticket entitled *549him to a passage from Newark to Roseville only, and not to ■Orange. The conductor had taken up the ticket and the train had passed Roseville when the occurrence took place. The ■error assigned is that the judge at the Circuit charged the jury that if they should find for the plaintiff they might give ■damages for the indignity and consequent injury to his feelings in being required to leave the train under the circumstances. The company’s counsel insisted that he should charge that if the conductor supposed that the ticket was for Rose-•ville and acted upon the mistake, the verdict should be for actual damages only, not including damages for the indignity and consequent injury to Walsh’s feelings ; but the judge declined to so charge. The rule on this subject was laid down in this court in Allen v. Camden and Philadelphia Ferry Co., 17 Vroom 198. The charge and refusal in question were in accordance therewith. The judgment should be affirmed.
For affirmance — The Chancellor, Knapp, Reed, Scud■der, Van Sygkel, Brown, Clement, Cole, Whitaker —9.
For reversal — Paterson—1.